Citation Nr: 0029772
Decision Date: 11/13/00	Archive Date: 12/28/00

DOCKET NO. 95-37 190A              DATE NOV 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Salt Lake City, Utah

THE ISSUE

Entitlement to service connection for a heart disorder, to include
valvular heart disease and arrhythmia, claimed as a manifestation
of an undiagnosed illness associated with service in the Persian
Gulf.

ATTORNEY FOR THE BOARD 

E. Pomeranz, Associate Counsel 

INTRODUCTION

The appellant served on active duty from October 1968 to October
1970 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of a September 1993 rating action by the Department of
Veterans Affairs (VA) Regional

Office (RO) located in Winston-Salem, North Carolina. The appellant
currently resides within the jurisdiction of the Salt Lake City,
Utah VARO.

The veteran was scheduled to testify at a hearing at the RO before
a Member of the Board in October 1998, but he failed to report for
it.

FINDING OF FACT

There is no competent medical evidence of a current heart disorder,
to include valvular heart disease and arrhythmia.

CONCLUSION OF LAW

A heart disorder, to include valvular heart disease and arrhythmia,
was not incurred in or aggravated by -military service. 38 U.S.C.A. 
1110, 5107 (West 1991 & Supp.1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the appellant's claim is well
grounded in accordance with 38 U.S.C.A. 5107 (West 1991 & Supp.
1999) in that his claim is plausible based upon the clinical
evidence of record and the evidentiary assertions provided by the
appellant are within the competence of lay party. Murphy v.
Derwinski, 1 Vet. App. 78 (1990); King v. Brown, 5 Vet. App. 19
(1993). Once it has been determined that a claim is well grounded,
VA has a statutory duty to assist the appellant in the development
of evidence pertinent to that claim. 38 U.S.C.A. 5107.

In this regard, the Board remanded this case in February 1999. At
that time, the Board directed that the RO contact the appellant and
request that he provide the

2 -

names, addresses, and approximate dates of treatment for all VA and
non-VA health care providers who had treated him since his
discharge for a heart disorder, to include valvular heart disease
and arrhythmia. After obtaining the appropriate releases from the
appellant where necessary, the health care providers were to be
contacted by the RO and requested to provide all treatment records
in their possession pertaining to the appellant, specifically to
include any records from the Salisbury VAMC, the Cabarrus Memorial
Hospital in Concord, North Carolina, and, as referred to by the
appellant in his November 1994 VA examination, any records from a
Dr. T. in Salisbury. In the Board's February 1999 remand, the Board
also requested that the RO provide the appellant with a VA
examination by appropriate examiners to determine that nature,
extent, and etiology of the appellant's claimed heart disorder, to
include valvular heart disease and arrhythmia.

In light of the above, in March 1999, the RO sent a letter to the
appellant requesting that he provide information which pertained to
his medical treatment for his heart disorder. At that time, the RO
used the following address: [redacted], Vernal, Utah, 84078. In
addition, in May 1999, the RO sent another letter to the appellant
and informed him that a VA examination was going to be scheduled.
However, the Board notes that the RO's May 1999 letter was returned
by the United States Post Office marked "forwarding time expired,
return to sender." At that time, the United States Post Office
provided the following new address: [redacted], Vernal, Utah,
84078-nnnn.

The Board observes that a report from the VA Medical Center (VAMC)
in Salt Lake City, dated in May 1999, shows that at that time, the
appellant's VA examination was canceled. The report reflects that
according to the appellant, he was going to Alaska for the month of
June and he wanted his examination rescheduled for when he
returned. The Board notes that in June 1999, the RO sent a letter
to the appellant using the Vernal, Utah, 84078-nnnn address. At
that time, the RO requested that the appellant notify it
immediately upon his return from Alaska so that they could
reschedule his examination. The RO also reminded the appellant that
he needed to notify it of his current mailing address. The Board
further notes that in May 2000, the RO sent another letter to the
appellant using the appellant's

3 -

Vernal, Utah, 84078-nnnn address. At that time, the RO stated that
it had been unable to reach him since he had canceled his May 1999
VA examination. The RO also requested that the appellant contact it
with his current address. The Board observes that the evidence of
record is negative for a response from the appellant. In addition,
no correspondence has been returned as undeliverable. See
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (holding that "the
law requires only that the VA mail a notice and then presumes the
regularity of the administrative process 'in the absence of clear
evidence to the contrary'") (citations omitted).

The Board notes that the evidence of record includes VA Form 119,
Report of Contact, dated in May 2000. The Report shows that at that
time, the RO called the appellant using his phone number from AMIE.
The RO noted that the phone number was a fax number. The RO also
reported that it had called directory assistance and that there
were no listings for the appellant.

The Board observes that in addition to the RO's attempts to locate
the appellant, in March 1999, the RO received outpatient treatment
records from the Salt Lake City VAMC, from February 1992 to April
1997. The Board notes that the above records included outpatient
treatment records from the VAMC in Salisbury, North Carolina, that
had been transferred from the Salisbury VAMC to the Salt Lake City
VAMC.

The Board observes that a claimant has a duty to keep the VA
informed of his current address. Hyson v. Brown, 5 Vet. App. 262
(1993). In addition, although the Board must assist an appellant
who has submitted evidence of a well grounded claim, this duty to
assist is not always a one-way street, and the appellant may not
passively wait for assistance in those situations in which he may
or should have information that is necessary in the development of
his claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
Therefore, in light of the appellant's failure to cooperate with
the RO's efforts to assist him with the development of his claim,
no further effort will be expended to assist him in this regard.
Accordingly, this decision will be based on a review of the
evidence of record.

4 -

I. Factual Background

The appellant's service medical records are negative for any
complaints or findings of a heart disorder. The appellant's
separation examination, dated in April 1991, shows that at that
time, in response to the question as to whether the appellant had
ever had or if he currently had shortness of breath, pain or
pressure in the chest, palpitation or pounding heart, heart
trouble, and/or high or low blood pressure, the appellant responded
"no." The appellant's heart was clinically evaluated as normal. A
chest X-ray study was within normal limits.

The appellant's DD Form 214, Certificate of Release or Discharge
From Active Duty, shows that the appellant served on active duty
from September 1990 to May 1991. The certificate reflects that the
appellant was ordered to active duty in support of Operation Desert
Shield/Desert Storm and that he had five months and 22 days of
foreign service, including Southwest Asia service from November 3,
1990 to April 24, 1991. According to the certificate, the appellant
received the Army Service Ribbon, the National Defense Service
Medal, and the Overseas Service Ribbon.

VA outpatient treatment records reflect that in February 1993, the
appellant was treated after complaining that he had had "spells" of
his heart beating fast, with associated shortness of breath and
dizziness. At that time, the appellant stated that in December
1992, he had been hospitalized in Concord, North Carolina, for his
heart problem. He indicated that he had also undergone a cardiac
catheterization. According to the appellant, the results of his
catheterization were negative. The appellant reported that for the
past one to two months, he had had episodes of "fluttering." The
physical examination showed that the appellant's lungs were clear
to auscultation, and that his heart had a regular rhythm and rate,
without any murmurs, rubs, and gallops. The diagnosis was to rule
out mitral valve prolapse (MVP). According to the records, the
appellant subsequently underwent an echocardiography. At that time,
the appellant's medical history included "murmur

- 5 -

arrhythmia." The interpretation of the echocardiography was that
the appellant had normal left ventricular function. The examining
physician also noted that the appellant had trivial regurgitation
and that no MVP was seen. The appellant was treated with
Propranolol.

In March 1993, the appellant submitted VA Form 21-526, Veteran's
Application for Compensation or Pension. At that time, the
appellant indicated that he had a history of heart problems. He
further noted that he had been hospitalized in December 1992 for
three days at the Cabarrus Memorial Hospital in Concord, North
Carolina.

A letter from the RO to the appellant, dated in June 1993, shows
that at that time, the RO requested that the appellant submit
evidence of treatment for a heart condition beginning within one
year of his discharge from service. The RO further requested that
the appellant complete the enclosed VA Form 21-4142, Authorization
For Release of Information, so that the RO could then obtain his
treatment reports from the Cabarrus Memorial Hospital. The record
is negative for a response from the appellant.

In July 1993, the appellant submitted VA Form 21-4142,
Authorization For Release of Information. The form reflects that at
that time, the appellant indicated that he had received medical
treatment at the Salisbury VAMC. In September 1993, the RO received
outpatient treatment records from the Salisbury VAMC. The records
show that in June 1993, the appellant was treated after complaining
of a heart valve problem. At that time, the appellant noted that he
had a history of tachyarrhythmia and that for the past three
months, he had been suffering from a generalized weakness. The
physical examination showed that in regards to the appellant's
heart, there were no murmurs. The diagnosis was of weakness and
fatigue, probably related to medication.

In September 1993, the appellant underwent a Persian Gulf Registry
Examination. At that time, the appellant stated that upon his
return from the Persian Gulf in April 1991, he felt tired and "worn
out." The appellant indicated that in December 1992, he experienced
heart palpitations and a rapid heart beat with chest pain. He

6 -

reported that he was subsequently hospitalized for two days.
According to the appellant, during his hospitalization, he
underwent a cardiac catheterization which showed valvular disease
that caused the irregular heartbeat. The appellant reported that
since his hospitalization, he had had only mild episodes of heart
palpitations. He revealed that he was currently taking medication
for his heart problem. The physical examination showed that in
regards to the appellant's heart, he had a regular rhythm and there
were no murmurs, gallops, or clicks. The peripheral pulses were
normal. An electrocardiogram revealed sinus bradycardia, but was
otherwise normal. The initial impression was of a history of
cardiac arrhythmia.

VA outpatient treatment records show that the veteran was seen in
February 1994. It was indicated that he had no chest pain,
shortness of breath, dizziness or heart pounding. Following an
examination, it was reported that MVP had been diagnosed in 1992
and 1993; that the veteran was on medication; and that the symptoms
were under control.

In August 1994, the appellant submitted his Notice of Disagreement.
At that time, he stated that in his opinion, while he was serving
in Desert Storm, he contracted some type of "germ" which had caused
him to develop a heart valve problem. According to the appellant,
he was currently receiving treatment for his heart problem at the
Salisbury VAMC, and he was also taking medication for his heart
disorder.

In November 1994, the appellant underwent a VA examination. At that
time, he stated that he had a heart valve problem and that he had
been diagnosed as having a mitral valve prolapse. The appellant
indicated that he had previously undergone a cardiac
catheterization. According to the appellant, at present, he was
receiving treatment from a Dr. T. in Salisbury and he was taking
medication for his heart problem. The appellant noted that his
heart was not really giving him any problems since he had started
taking the medication. The physical examination showed that in
regards to the appellant's cardiovascular system, the appellant's
heart had normal sinus rhythm and no distinct murmur was heard. The
heart size did not appear to be enlarged. The diagnosis was of
mitral valve prolapse, by history.

7 -

As previously stated, in March 1999, the RO received outpatient
treatment records from the Salt Lake City VAMC, from February 1992
to April 1997. The Board observes that the records show the
appellant received intermittent medication refills for Propranolol.
It was indicated that the veteran was on this medication for
paroxysmal atrial arrhythmia.

I. Analysis

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty. 38 U.S.C.A. 1110; 38 C.F.R. 3.303.
Regulations also provide that service connection may be granted for
any disease diagnosed after discharge when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

Service connection may be granted for cardiovascular disease if
manifested to a degree of 10 percent disabling within one year of
separation from service. 38 U.S.C.A. 1101, 1112, 1113 (West 1991);
38 C.F.R. 3.307, 3.309 (1999).

The United States Court of Appeals for Veterans Claims (Court) has
held that in order to establish service connection, there must be
evidence of both a service- connected disease or injury and a
present disability which is attributable to such disease or injury.
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Under 38 C.F.R. 3.317(a)(1), it is provided that compensation may
be paid to a Persian Gulf veteran who "exhibits objective
indications of chronic disability resulting from an illness or
combination of illnesses manifested by one or more signs or
symptoms," provided that such disability: (1) became manifest
during active service or to a degree of 10 percent or more not
later than two years after the date on which the veteran last
performed active service in the Southwest Asia theater of
operations during the Gulf War; and (2) by history, physical
examination, and laboratory tests cannot be attributed to any known
clinical diagnosis. Objective

8 -

indications of chronic disability include both "signs," in the
medical sense of objective evidence perceptible to an examining
physician, and other, non-medical indicators that are capable of
independent verification. 38 C.F.R. 3.317(a)(2). Disabilities that
have existed for six months or more and disabilities that exhibit
intermittent episodes of improvement and worsening over a six-month
period should be considered chronic for purposes of adjudication.
38 C.F.R. 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed
illness include, but are not limited to, fatigue; signs or symptoms
involving the skin; headache; muscle pain; joint pain; neurologic
signs or symptoms; neuropsychological signs or symptoms; signs or
symptoms involving the respiratory system (upper or lower); sleep
disturbances; gastrointestinal signs or symptoms; cardiovascular
signs or symptoms; abnormal weight loss; and menstrual disorders.
38 C.F.R. 3.317(b).

At the outset, the Board notes that a review of the record reveals
that the appellant had active service in the Southwest Asia theater
of operations during the Persian Gulf War and is considered to be
a Persian Gulf veteran for compensation purposes under 38 C.F.R.
3.317.

To summarize, the appellant contends, in essence, that as a result
of his service during the Persian Gulf War, he contracted an
undiagnosed illness and subsequently developed a heart disorder. In
this regard, lay statements are considered to be competent evidence
when describing the features or symptoms of an injury or illness.
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown,
8 Vet. App. 398, 405 (1995). However, when the determinative issue
involves a question of medical causation, only individuals
possessing specialized training and knowledge are competent to
render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
The evidence does not show that the appellant possesses medical
expertise, nor is it contended otherwise. Therefore, his opinion
that his heart disorder is due to an undiagnosed illness associated
with his service in the Persian Gulf is not competent evidence.

9 -

In the instant case, the appellant's service medical records are
negative for any complaints or findings of a heart disorder. In
addition, the appellant's separation examination, dated in April
1991, shows that at that time, in response to the question as to
whether the appellant had ever had or if he currently had shortness
of breath, pain or pressure in the chest, palpitation or pounding
heart, heart trouble, and/or high or low blood pressure, the
appellant responded "no." Moreover, the appellant's heart was
clinically evaluated as "normal."

The Board notes that although the outpatient treatment records from
the VAMC show that in February 1993, the appellant was treated
after complaining that he had had "spells" of his heart beating
fast, the physical examination showed that the appellant's heart
had a regular rhythm and rate, without any murmurs, rubs, and
gallops. In addition, the Board observes that while the appellant
stated that he had been hospitalized in December 1992 for his heart
problem, he also indicated that at that time, he had undergone a
cardiac catheterization which was negative. According to the
February 1993 record, following the physical examination, the
diagnosis was to rule out mitral valve prolapse. The Board notes
that the appellant subsequently underwent an echocardiography which
was interpreted as showing a normal left ventricular function. The
Board observes that although the examiner noted that the appellant
had trivial regurgitation, he also stated that no MVP was seen.

The Board further notes that although the records from the VAMC
show that in June 1993, the appellant was treated after complaining
of a heart valve problem, the physical examination showed that in
regards to the appellant's heart, there were no murmurs, and the
appellant was diagnosed with weakness and fatigue. In addition, the
Board observes that in the appellant's September 1993 Persian Gulf
Registry Examination, although the impression was of a history of
cardiac arrhythmia, the physical examination showed that in regards
to the appellant's heart, he had a regular rhythm and there were no
murmurs, gallops, or clicks. Moreover, the Board notes that in the
appellant's most recent VA examination, in November 1994, the
physical examination showed that in regards to the appellant's
cardiovascular

- 10 -

system, the appellant's heart had normal sinus rhythm and no
distinct murmur was heard. Moreover, the heart size did not appear
to be enlarged.

As previously stated, under 38 C.F.R. 3.317(a)(1), it is provided
that compensation may be paid to a Persian Gulf veteran who
"exhibits objective indications of chronic disability resulting
from an illness or combination of illnesses manifested by one or
more signs or symptoms." In light of the above, the Board observes
that there is no objective evidence of record showing that the
appellant currently has a heart disorder, to include valvular heart
disease and arrhythmia. In this regard, the Board notes that
although the appellant has sought treatment for heart problems,
including complaints that his heart was beating rapidly, and he
appears to be taking medication for his claimed heart disorder, the
examinations and tests of record are all essentially negative for
any heart defects or disorders. In addition, the Board recognizes
that in the appellant's most recent VA examination in November
1994, the appellant was diagnosed with mitral valve prolapse, by
history. However, as previously stated, in the appellant's 1993
echocardiography, no MVP was seen. Thus, given that the VA
examiner's opinion was not based on a fully factual foundation, the
Board finds that such opinion lacks credibility, and is therefore,
of little probative value as to the issue of whether the appellant
currently suffers from a heart disorder. See Madden v. Gober, 125
F.3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60,
69 (1993) ("It is the responsibility of the BVA ... to assess the
credibility and weight to be given the evidence"); see also Reonal
v. Brown, 5 Vet. App. 458, 460- 61 (1993) (An opinion based on an
inaccurate factual premise has no probative value). Accordingly, in
light of the above, service connection for a heart disorder, to
include valvular heart disease and arrhythmia, claimed as a
manifestation of an undiagnosed illness associated with service in
the Persian Gulf, must be denied. See 38 C.F.R. 3.317; Neuman v.
West, 14 Vet. App. 12 (2000). ("[A]lthough medical evidence of
signs or symptoms is clearly not required to well ground a claim,
[section 3.317] does require that there be some objective,
independently verifiable evidence of symptoms.")

Considering next the claim for service connection for a heart
disorder, to include valvular heart disease and arrhythmia, on a
direct basis, the Board notes that in light of the above, there is
no competent medical evidence showing a current medical diagnosis
of a heart disorder, to include valvular heart disease and
arrhythmia. As previously stated, the Court has held that in order
to establish service connection, there must be evidence of both a
service-connected disease or injury and a present disability which
is attributable to such disease or injury. Rabideau, 2 Vet. App. at
141, 143. Thus, the Board observes that without any current
clinical evidence confirming the presence of a heart disorder, to
include valvular heart disease and arrhythmia, service connection
must be denied.

ORDER

Entitlement to service connection on a direct basis for a heart
disorder, to include valvular heart disease and arrhythmia, and
also claimed on a presumptive basis as a manifestation of an
undiagnosed illness associated with service in the Persian Gulf, is
denied.

James R. Siegel 
Acting Veterans Law Judge 
Board of Veterans' Appeals

12 -



